t c memo united_states tax_court stephen mitchell day petitioner v commissioner of internal revenue respondent docket no 1867-03l filed date stephen mitchell day pro_se william j gregg for respondent memorandum opinion panuthos chief special_trial_judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue abused his discretion in determining that the proposed levy action should proceed against petitioner’s unpaid federal income taxes and related liabilities for and background some of the facts have been stipulated and they are so found petitioner resided in castleton virginia at the time the petition was filed petitioner filed federal_income_tax returns for taxable years and on date respondent made assessments against petitioner for an income_tax deficiency and related penalties and interest for the taxable_year on date respondent made assessments for the taxable_year respondent then issued petitioner a notice_of_intent_to_levy dated date petitioner filed a form request for a collection_due_process_hearing which was received by respondent on date petitioner does not dispute the underlying tax_liabilities for and rather in his request for a hearing under sec_6330 petitioner noted that the proposed levy will result in taxpayer’s income being cut by in a letter dated date settlement officer craca informed petitioner that his hearing under sec_6330 wa sec_2 according to respondent petitioner’s outstanding tax_liabilities for and were dollar_figure and dollar_figure respectively as of date scheduled for date at the appeals_office in washington d c in response to petitioner’s request for collection alternatives settlement officer craca asked petitioner to submit income_tax returns for taxable years through and a completed offer_in_compromise package for consideration at petitioner’s request the hearing originally scheduled for date was continued so as to provide petitioner an opportunity to prepare and file the requested documents in date petitioner filed the requested income_tax returns but he did not file an offer_in_compromise in a letter dated date respondent informed petitioner that his case was being transferred to the appeals_office in houston texas houston appeals_office and that a new appeals officer would be assigned his case the houston appeals_office in a letter dated date requested that petitioner file an income_tax return for the taxable_year and a form concomitant to an offer_in_compromise a hearing under sec_6330 was scheduled for date with said hearing to be conducted via telephone petitioner did not submit to the houston appeals_office either an offer_in_compromise or the requested tax_return for he instead objected to having his case transferred because he wanted a face to face hearing under sec_6330 in a letter dated date settlement officer craca informed petitioner that his case had been transferred back to the appeals_office in washington d c for resolution she informed him that a hearing under sec_6330 was scheduled for date and again requested that petitioner submit both a completed offer_in_compromise package forms 433a and 433b and a tax_return petitioner through a representative requested in a letter dated date a continuance of the hearing scheduled for date petitioner indicated that his tax_return_preparer was in california on vacation until after the thanksgiving holidays and that said preparer had all the documentation necessary for petitioner to complete forms concomitant to an offer_in_compromise and the requested tax_return in a letter dated date respondent denied petitioner’s request to postpone the hearing petitioner renewed his request on date citing delay by the government the unavailability of petitioner’s tax_return_preparer and a variety of personal reasons respondent again denied the request respondent issued petitioner a notice_of_determination dated date petitioner timely filed with this court a petition for lien or levy action under code sec_6330 the only relevant issue raised is whether petitioner was denied an opportunity for a fair and meaningful hearing under sec_6330 petitioner contends that settlement officer craca was not impartial based upon her letter dated date denying postponement of the hearing petitioner further contends that settlement officer craca should have postponed the hearing scheduled for date to allow the attendance of petitioner’s tax_return_preparer and to account for matters in his personal life discussion this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 sec_6330 where as here the validity of the underlying tax_liability is not at issue we review such determination for abuse_of_discretion 114_tc_604 114_tc_176 as we indicated earlier petitioner does not challenge the existence or amount of the underlying tax_liabilities for and moreover petitioner concedes that respondent satisfied the verification requirement under sec_6330 petitioner also complains of delays by respondent while this may be an issue of concern in other cases any delay by respondent in the present case actually afforded petitioner ample opportunity to effect his expressed desire to submit a collection alternative petitioner cannot on the one hand complain about not having enough time to prepare and file an offer_in_compromise and on the other hand complain about delays by respondent that had no effect on petitioner’s ability to prepare and file such offer under sec_6330 a taxpayer is entitled to notice and an opportunity for a hearing before certain lien and levy actions are taken by the commissioner in the process of collecting unpaid federal taxes sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right to a fair hearing sec_6330 a fair hearing consists of the following four elements an impartial officer will conduct the hearing certain issues may be heard such as an offer-in- compromise the conducting officer will receive verification from the secretary that the requirements of applicable law and administrative procedure have been met and a challenge to the underlying tax_liability may be raised only if the taxpayer did not receive a statutory_notice_of_deficiency or receive an opportunity to dispute such liability sec_6330 and c see 117_tc_183 vossbrinck v commissioner tcmemo_2002_96 in the present case the last two elements are not in dispute with respect to the first element sec_6330 provides in relevant part the hearing shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax before the first hearing under sec_6330 construing the language of sec_6330 and the regulation thereunder we have held that an appeals officer is impartial if he or she did not participate in and was not involved in any previous appeals_office hearing concerning the taxpayer’s tax and tax periods that are the subject of the current sec_6330 proceeding harrell v commissioner tcmemo_2003_271 sec_301_6330-1 q a-d4 proced admin regs based upon the record in the present case we conclude that settlement officer craca was impartial with respect to the second element that certain issues be heard in neugebauer v commissioner tcmemo_2003_292 the taxpayer requested that he be allowed to satisfy his outstanding liability through an offer-in-compromise however he failed to submit a properly completed form_656 offer_in_compromise and the required financial information for the consideration of his request accordingly in neugebauer v commissioner supra we granted the commissioner’s motion for summary_judgment and sustained the commissioner’s determination regarding the proposed levy as a permissible exercise of discretion in vossbrinck v commissioner supra the taxpayer alleged that he was denied a fair hearing under sec_6330 because the commissioner declined to postpone the hearing for a second time to allow taxpayer to seek a private_letter_ruling we found the taxpayer’s allegation to be without merit because the commissioner had postponed the hearing once before at taxpayer’s request and the taxpayer did not submit a request for such a ruling until days before trial and not before issuance of the notice_of_determination in that case accordingly we held that the taxpayer in vossbrinck was given a full and fair opportunity to seek an alternative resolution of his tax_liabilities the hearing under sec_6330 need not be conducted face to face see lunsford v commissioner supra pincite armstrong v commissioner tcmemo_2002_224 but where a taxpayer is not afforded a proper opportunity for an appeals hearing the court can remand the case to the appeals_office to hold a hearing if we believe that it is either necessary or productive lunsford v commissioner supra pincite moore v commissioner tcmemo_2003_1 bartschi v commissioner tcmemo_2002_268 the facts in the present case are similar to those in neugebauer and vossbrinck petitioner’s hearing under sec_6330 was twice postponed at petitioner’s request respondent initially invited petitioner to submit an offer_in_compromise as early as date but respondent’s invitations went unheeded respondent initially requested as early as date that petitioner file a federal_income_tax return for but respondent’s request also went unheeded indeed petitioner has had almost a full year to submit his offer_in_compromise before the notice_of_determination was issued on date there is no evidence that petitioner was prepared to file an offer_in_compromise even at the time of trial based upon the record we conclude that petitioner was afforded a proper opportunity for a hearing under sec_6330 and that respondent did not abuse his discretion with respect to any of the matters in issue for the reasons discussed above respondent’s determination to proceed by levy with the collection of petitioner’s outstanding liabilities for and should be sustained and we so hold we have considered all of petitioner’s arguments and contentions that are not discussed herein relating to whether respondent may proceed with collection with respect to petitioner’s outstanding liabilities for and and we find those arguments and contentions to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
